Case 2:18-cv-09691-RGK-PJW Document 44 Filed 11/21/19 Page 1 of 2 Page ID #:510

                      UNITED STATES COURT OF APPEALS
                                                                       FILED
                             FOR THE NINTH CIRCUIT
                                                                      NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




   LEONARD WILLIAMS, on behalf of                No. 19-56121
   himself and all others similarly situated
   and THE LENNY WILLIAMS
                                                 D.C. No. 2:18-cv-09691-RGK-PJW
   PRODUCTION COMPANY, a
   California corporation,                       U.S. District Court for Central
                                                 California, Los Angeles
                 Plaintiffs - Appellees,
                                                 MANDATE
    v.

   WARNER MUSIC GROUP
   CORPORATION, a Delaware
   Corporation and WARNER BROS.
   RECORDS, INC., a Delaware
   Corporation,

                 Defendants - Appellants.


          The judgment of this Court, entered October 30, 2019, takes effect this date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

 41(a) of the Federal Rules of Appellate Procedure. The parties shall bear their own

 costs.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Rhonda Roberts
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
Case 2:18-cv-09691-RGK-PJW Document 44 Filed 11/21/19 Page 2 of 2 Page ID #:511
